Citation Nr: 1546381	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

During the appeal period, the Veteran has been diagnosed with a major depressive disorder.  In a March 2006 decision, the Board denied the Veteran's claim for an acquired psychiatric disorder other than PTSD, including a major depressive disorder, and remanded his claim for PTSD for further development.  The Veteran did not appeal the denial of service connection for an acquired psychiatric disorder, including a major depressive disorder.  As such, that decision became final.   See 38 U.S.C.A. § 7104; see also 38 C.F.R. § 20.1100 (2015).  

In March 2011, the Board denied the Veteran's claim of service connection for PTSD.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum Decision, the Court found that VA's duty to assist had not been met because the Veteran had not been afforded a VA examination specifically addressing whether he had a PTSD diagnosis.  Thus, the Court vacated the March 2011 Board decision and remanded the claim for further action.  

In August 2014, the Board remanded the Veteran's claim to afford him a VA examination in compliance with the Court's Memorandum Decision.  The Veteran was provided with a VA examination in October 2014.  In July 2015, the Board sought an addendum VA opinion, which was provided in September 2015.

In light of the new evidence of record, as well as the Court's holding in Velez v. Shinseki, the Board finds that a claim to reopen the previously denied claim of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, has been raised by the record.   See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter).  As such, the issues on appeal have been recharacterized as set forth above.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2006 Board decision denying service connection for an acquired psychiatric disorder other than PTSD became final, and new and material evidence was received to reopen this previously denied claim.

2.  It is at least as likely as not that the Veteran's major depressive disorder is caused by his service-connected nasal fracture and allergic rhinitis.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD is reopened.  38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the September 2015 VA addendum opinion is new and material evidence sufficient to allow for the reopening of the Veteran's previously denied claim of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.  As noted above, the Veteran previously sought service connection for this disorder, which was denied in a March 2006 Board decision that became final.  The September 2015 VA addendum opinion is new in that it was not previously of record, and material because it addresses an unestablished element, i.e., that the Veteran's psychiatric conditions are caused by or related to his service-connected disabilities.   See 38 C.F.R. § 3.156(b).

The Board also finds that service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is warranted.  The Veteran is service connected for allergic rhinitis and the residuals of a nasal fracture.  During the appeal period, he was diagnosed with a major depressive disorder.  See October 2000 and October 2014 VA Examination Reports.  Finally, the psychiatrist providing the September 2015 VA addendum medical opinion stated that the Veteran's nasal fracture and allergic rhinitis were one of the causes of his major depressive disorder.  Thus, the elements necessary to establish service connection on a secondary basis have been met.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that the September 2015 VA examiner opined that the Veteran's service-connected disabilities were only one cause of his depression, and that the etiology of his psychiatric condition is multifactorial; however, because his service-connected conditions are a proximate cause of his depression, service connection is warranted.  See Allen, 7 Vet. App. at 448.



ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is reopened.

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.


REMAND

As noted above, in September 2015, the Board obtained a VA medical opinion in connection with the Veteran's claim of service connection for psychiatric disability, to include PTSD.  He has not been afforded a copy of this opinion and an opportunity to respond.  As such, this matter must be remanded to afford him due process, including an opportunity to submit additional evidence or argument.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a copy of the September 2015 VA medical opinion and ask if there are any additional records that the Veteran would like to have considered in connection with his appeal.  Any identified documents should be obtained.

2.  After allowing the Veteran an appropriate amount of time to respond, readjudicate the remanded issue.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


